Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (2/23/21)

The present application is being examined under the post-AIA  first to invent provisions. 

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Following claims were further amended to read as follows:

	1. (Currently Amended)	A hot-stamping formed article which is long and formed of a single steel sheet, the hot-stamping formed article comprising:
	two standing wall portions;
	a top sheet portion adjacent to the two standing wall portions; and
	a protrusion portion including an overlapping portion in which a portion of the steel sheet extending from at least one standing wall portion of the two standing wall portions and a portion of the steel sheet extending from the top sheet portion overlap,
	wherein an angle between the top sheet portion and the protrusion portion in a case where a plane perpendicular to a longitudinal direction of the hot-stamping formed article is viewed in a cross section is larger than 90°, and
	wherein the portion of the steel sheet extending from the standing wall portion and the portion of the steel sheet extending from the top sheet portion are in close contact with each other in the protrusion portion.

	2. (Cancelled)	

	3. (Previously Presented)	The hot-stamping formed article according to claim 1,
	wherein an angle between the top sheet portion and the overlapping portion when viewed in the cross section is larger than 90° and equal to or less than 180°.

	4. (Previously Presented)	The hot-stamping formed article according to claim 1,
	wherein a length from a boundary point where lines extending from the standing wall portion and the top sheet portion intersect to a tip end portion of the protrusion portion when viewed in the cross section is 3 mm or more.


	wherein the steel sheet extending from the standing wall portion and the steel sheet extending from the top sheet portion are joined to each other in the protrusion portion.

	6. (Previously Presented)	The hot-stamping formed article according to claim 1, further comprising:
	two flange portions extending from end portions of the two standing wall portions.

	7-18. (Cancelled)

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have an angle between the top sheet portion and the protrusion portion in a case where a plane perpendicular to a longitudinal direction of the hot-stamping formed article is viewed in a cross section is larger than 90° and wherein the portion of the steel sheet extending from the standing wall portion and the portion of the steel sheet extending from the top sheet portion are in close contact with each other in the protrusion portion and further in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner KIRAN B. PATEL at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov